   Case 2:20-cv-08035-SVW-JPR Document 56-1 Filed 09/14/20 Page 1 of 1 Page ID #:42
 Benjamin Taylor, SBN 240636
 Law Offices of Benjamin Taylor
 1880 Century Park East, Suite 714
 Los Angeles, CA 90067


                                       UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

 HONG LIU                                                               CASE NUMBER

                                                                                              2:20-cv-08035-SVW-JPR
                                                         Plaintiff(s)
                            V.


 FARADAY & FUTURE INC., et al.                                           (PROPOSED)ORDER ON APPLICATION OF
                                                                         NON-RESIDENT ATTORNEY TO APPEAR IN
                                                     Defendant(s).               A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid,and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hoc Vice filed by
  Kushner, Amiad M                                                                of    Seiden Law Group LLP
  Applicant's Name(Last Name, First Name & Middle Initial                               469 Seventh Ave, Suite 502
 (212)523-0686                            (646)304-5277                                 New York, NY 10018
  Telephone Number                        Fax Number
  akushner@seideniegal.com
                             E-Mail Address                                             Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  Plaintiff Hong Liu


  Name(s) ofParty(ies) Represent                                  ^ Plaintiff'(s) CH Defendant(s) D Other:
and designating as Local Counsel
  Taylor, Benjamin                                                                of    Law Offices of Benjamin Taylor
  Designee's Name (Last Name, First Name & Middle Initial                               1880 Century Park East, Suite 714
       240636              (310)201-7600          (310)201-7601                         Los Angeles, CA 90067
   Designee's Cal.        Telephone Number          Fax Number
       Bar No.
                      btavlor@tavlorlawfirmpc.com
                              E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  □granted
  □ denied:           □    for failure to pay the required fee.
                      □    for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      □    for failure to complete Application:
                      □    pursuant to L.R. 83-2.1.3.2: □Applicant resides in California; □ previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California,
                      □    pursuant to L.R. 83-2.1.3.4; Local Counsel: □ is not member of Bar of this Court; □ does not maintain office
                           District.

                      □    because

IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: □ be refunded □ not be refunded.

Dated: Click here to enter a date.
                                                                                U.S. District Judge/U.S. Magistrate Judge

 G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OP NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                Page 1 of I
